Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 9/14/18.  It is noted, however, that applicant has filed a certified copy of the Taiwanese application as required by 35 U.S.C. 119(b).

Allowable Subject Matter
Claims 9, 14-18, 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 9, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: a carried unit, disposed in the module frame, wherein in the fastened state, the carried unit is connected to the connector; wherein the frame latch comprises a rod portion and a frame latch wedging portion, the module frame further comprises a frame latch chamber, the frame latch is partially located in the frame latch chamber and is adapted to be moved in the frame latch chamber, wherein the frame latch wedging portion has a frame latch inclined surface, arranged such that as the module frame is pressed into the receiving recess, the bracket wedging portion pushes the frame latch inclined surface so as to drive the frame latch wedging portion into the notch, drive the frame latch toward the second frame latch position and compress an elastic element inside the frame latch chamber, wherein when the frame latch inclined surface passed the bracket wedging portion, the elastic element provides an elastic force on the frame latch to move the frame latch back to the first frame latch position, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Schroeder (US 20180146569), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERRY WU/Primary Examiner, Art Unit 2841